IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 99-30370
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

WARREN D. JONES; RODERICK OLIVER,

                                     Defendants-Appellants.



                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 98-CR-30019-1
                        - - - - - - - - - -

                         December 22, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Warren D. Jones and Roderick Oliver appeal their convictions

for various drug and firearms convictions.   The Government has

filed a motion to supplement the record on appeal.     The motion is

DENIED.

     The defendants contend that the district court abused its

discretion in denying their severance motion.   Jones argues that

the district court abused its discretion in denying his motion


     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
                          No. 99-30370
                               -2-

for a mistrial based on the Government’s delay in disclosing one

of his taped conversations.   Oliver contends that the district

court should have granted his motion for acquittal pursuant to

Fed. R. Crim. P. 29 based on the insufficiency of the evidence.

Oliver also argues that the district court erred in concluding

that his confession during custodial interrogation was voluntary

and therefore admissible at trial.

     Our review of the record and the arguments and authorities

convinces us that no reversible error was committed.    The

district court did not abuse its discretion in denying the

defendants’ motion for severance.    See United States v. Falkner,

17 F.3d 745, 759 (5th Cir. 1994).    The district court did not

abuse its broad discretion by declining to employ the drastic

remedy of granting Jones’s motion for a mistrial.    See United

States v. Bentley, 875 F.2d 1114, 1118 (5th Cir. 1989).       The

evidence was sufficient for a reasonable jury to find Oliver

guilty beyond a reasonable doubt.    See United States v. Moser,

123 F.3d 813, 819 (5th Cir. 1997).    The district court did not

err in concluding that the totality of circumstances showed that

Oliver’s confession was voluntary.    See United States v. Mullin,

178 F.3d 334, 341 (5th Cir.), cert. denied, 120 S. Ct. 454

(1999).

     AFFIRMED.